IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31369
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PRENTISS MARTIN; JEAN PERKINS,
also known as L.J., also known as Lawrence Parker,
also known as Jermain Allen,

                                          Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                     USDC No. 99-CR-395-3-L
                      --------------------
                        November 28, 2001

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Prentiss Martin and Jean Perkins (“Appellants”) appeal their

convictions for conspiracy to produce false identification

documents and transfer and use of identification documents in

violation of 18 U.S.C. §§ 371 and 1028.

     The Appellants argue that the district court abused its

discretion in refusing to grant a mistrial after two witnesses

testified regarding a computer disk that the Appellants contend

was previously suppressed by the district court.   The Appellants

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-31369
                                  -2-

also contend that the evidence was insufficient to establish the

interstate commerce element of 18 U.S.C. § 1028 (c)(3)(a).

     This court reviews the district court’s denial of a motion

for mistrial for an abuse of discretion.     See United States v.

Ramirez, 963 F.2d 693, 699 (5th Cir. 1992).    The testimony

regarding the computer disk found in Kelia Carrie’s home was

admissible under the district court’s interpretation of its

previous suppression ruling.    Even if the court’s suppression

ruling extended to the computer disk itself, there was

independent testimony regarding the disk and its contents from

the individual who sold the disk to the Appellants.     See United

States v. Grosenheider, 200 F.3d 321 (5th Cir. 2000).    Therefore,

given the overwhelming evidence against the Appellants, it is

unlikely that this testimony substantially impacted the jury’s

verdict. See Ramirez, 963 F.2d at 699.

     The evidence presented at the Appellants’ trial was

sufficient to establish the interstate commerce element of 18

U.S.C. § 1028(c)(3)(A).     See United States v. Villarreal, 253
F.3d 831 (5th Cir. 2001).

     For the foregoing reasons, the convictions of the Appellants

are AFFIRMED.